Citation Nr: 1242769	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-18 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 2008, for the award of service connection for dry eyes due to decreased blink rate.

2.  Entitlement to an effective date earlier than April 22, 2008, for the award of service connection for seizure disorder.





ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to December 1986.  In a May 2000 rating decision, the RO determined that the Veteran was incompetent to handle disbursement of funds for VA purposes.  The Veteran's spouse is submitting statements and evidence on behalf of the Veteran and has been designated as the Veteran's beneficiary.  See June 2000 VA Form 21-555, Certificate of Legal Capacity to Receive and Disburse Disability Benefits in Virtual VA.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which awarded service connection for the disabilities and assigned effective dates.  The Veteran has appealed the effective date assigned for the two disabilities.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension has been raised by the record, see statement from claimant, dated March 23, 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is warranted prior to it deciding the two issues on appeal.  Specifically, there are multiple outstanding records that are potentially relevant to the issues, which records are described below.

VA Medical Records

VA treatment records show that the Veteran was seen on February 19, 1999, for epilepsy, and appears to have been seen in neurology by GMK (VA physician).  See "Ad Hoc Summary" printed in April 1999.  In going through the claims file, while the Board can find an entry on that date by a certified nurse assistant, the Board cannot find the treatment record from neurology.  The Board notes that many VA treatment records (other than VA examinations and the VA hospitalization summary report) dated prior to July 2001 are not in the claims file.  Thus, the Board will request that records dated prior to July 2001 pertaining to treatment for the Veteran be obtained.  

The Veteran was hospitalized in April 1999 at the Jefferson Barracks facility from April 11, 1999, to April 15, 1999.  While the VA hospitalization summary report is in the claims file, the Board finds that the inpatient treatment records would be relevant, as the discharge diagnosis included an Axis III diagnosis of "seizure disorder."  The Board assumes that a request for the treatment records prior to July 2001 will include the inpatient treatment records from this hospitalization.  

An April 2002 VA examination report shows that the examiner reported the Veteran underwent a brain MRI on July 21, 2000.  This report is not in the claims file.  The Board assumes that a request for the treatment records prior to July 2001 will include this report.  

In sum, the Board will request the AMC obtain all treatment records prior to July 2001, which should include a February 19, 1999, records pertaining to epilepsy; inpatient treatment records from April 11, 1999, to April 15, 1999; and a July 21, 2000, brain MRI.

Social Security Records

In a June 2000 VA field examination report, the VA employee wrote that the Veteran was receiving Social Security benefits.  See pages 2-3.  While there is no indication upon what disability or disabilities these benefits are based, the Board finds that an attempt to obtain the records must be made, as it cannot state without seeing the records whether they are potentially relevant.  

Private Medical Records

There is a February 1999 letter from Dr. Carlos Yu, II, from St. Louis Neurological Institute, Inc. at Christian Hospital Northeast in St. Louis, Missouri, wherein he wrote that the Veteran was being treated for seizures.  See letter.  In October 2008, the Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Christian Hospital Northeast.  The records from this facility pertaining to 1999 treatment for a seizure disorder were not obtained and are not in the claims file.  Thus, an attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and ask him to provide VA with permission to obtain private medical records from St. Louis Neurological Institute, Inc. at Christian Hospital Northeast in St. Louis, Missouri from 1999 for a seizure disorder.  

If there are any other relevant private medical records the Veteran wants VA to attempt to obtain in connection with his claims for earlier effective dates for the award of service connection for dry eyes due to decreased blink rate and/or seizure disorder, he should provide permission and sufficient information so that the records can be requested on his behalf.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The AMC should attempt to obtain all VA treatment records from the VA Medical Center in St. Louis, Missouri prior to July 2001, which should include the following:
(a)	February 19, 1999, record pertaining to epilepsy;
(b)	Clinical inpatient treatment records from April 11, 1999, to April 15, 1999 (the discharge summary is already of record); and
(c)	July 21, 2000, brain MRI results. 

If after continued efforts to obtain the records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain from the Social Security Administration the complete records pertinent to the Veteran's claims for disability benefits.  

If after continued efforts to obtain the records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to (i) an effective date earlier than March 12, 2008, for the award of service connection for dry eyes due to decreased blink rate; and (ii) an effective date earlier than April 22, 2008, for the award of service connection for seizure disorder.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

